Citation Nr: 0432324	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-29 688	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 through 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2001 rating 
decision by the Winston-Salem, North Carolina Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal to that decision.  In March 2003, the veteran's file 
was transferred to the RO in Atlanta, Georgia.  

On May 19, 2004, the veteran appeared at the Atlanta, Georgia 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim for service connection for PTSD.  

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the diagnosis of PTSD has 
been causally related to the veteran's verified in-service 
stressors.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  


II.  Factual background.

The records indicate that the veteran was stationed in 
Germany, beginning in September 1974.  The veteran's 
personnel records (DA Form 20) indicates that he was 
scheduled to be tried by court-martial for disrespectful 
language toward his noncommissioned officer, for being 
derelict in the performance of his duties, and for wrongfully 
communicating a threat to injure his noncommissioned officer.  
The veteran requested a discharge for the good of the service 
in lieu of trial by court-martial.  The service medical 
records, including the February 1974 enlistment examination, 
as well as the March 1975 separation examination, are 
negative for any complaints, findings or diagnoses of a 
psychiatric disorder.  

VA treatment records, dated from September 1990 through April 
1994, reflect treatment primarily for substance abuse and HIV 
symptoms.  

Received in June 2000 were private treatment reports, dated 
from March 2000 to April 2000, which show evaluation 
primarily for a substance abuse.  It was noted that the 
veteran was admitted to a private hospital in March 2000 as a 
result of his difficulty of dealing with alcohol and cocaine 
dependence; he previously entered another hospital due to 
depression and feelings of suicide while intoxicated.  During 
his period of hospitalization, the veteran reported being 
discharged from service because he killed someone.  The 
discharge diagnosis was polysusbstance abuse.  Also received 
in June 2000 were VA medical records, dated from August 1988 
to May 1999, reflecting treatment for substance abuse, and 
HIV.  During a clinical visit in December 1996, the examining 
physician stated that the veteran appeared to be suffering 
from major depression.  In November 1997, he was admitted to 
a mental health clinic due to increasing depression.  The 
pertinent diagnosis was cocaine dependence and opiate 
dependence.  

Received in March 2002 were VA outpatient treatment reports, 
dated from December 1998 to July 2001, which show that the 
veteran received ongoing treatment for substance abuse.  
During a clinical visit in August 2000, the veteran reported 
witnessing and being involved in an inservice incident; he 
reported two of his friends being cut up, being battered in 
self-defense, and being confined to his barracks.  The 
veteran indicated that the homicide of his companion was 
covered up to prevent racial tension, he was kept isolated, 
and he eventually accepted an undesirable discharge in his 
urgency to get out of military service.  Following a mental 
status evaluation, the veteran was diagnosed with PTSD, 
chronic.  

In a statement, dated in April 2003, the veteran reported 
being involved in an incident in Germany, during which one 
soldier was killed and two very seriously injured.  The 
veteran indicated that he was nearly killed, but he managed 
to fight the killer off with a stick.  

Received in July 2003 were VA outpatient treatment reports, 
dated from December 2002 to July 2003, which reflected 
treatment primarily for substance abuse.  The veteran was 
seen for a mental health evaluation in February 2003, at 
which time he reported difficulty sleeping.  He indicated 
that he continues to be haunted by an incident that occurred 
while he was on active duty; he reportedly witnessed two of 
his friends being murdered, and he almost beat the culprit to 
death.  He often thinks about the violent incident, 
particularly when triggered by his witnessing other acts of 
violence.  He stated that he feels anxious when confronted by 
others.  The veteran was diagnosed with cocaine dependence, 
PTSD by history, and depressive disorder NOS by history.  The 
examiner stated that the veteran reported some symptoms of 
depression and PTSD, but not enough to warrant a diagnosis at 
this time.  

Of record is the report of a private psychiatric evaluation, 
conducted in August 2003, at which time the veteran reported 
problems with lack of energy, loss of interest, insomnia, 
flashbacks and nightmares.  It was reported that the veteran 
killed a while soldier from his division who got into a fight 
with a black fellow private and veteran's sergeant outside of 
the barracks.  The veteran indicated that he couldn't stop 
hitting the soldier.  Following the incident, the veteran was 
involved in major inquiry, he was given armed escort at all 
times and he was not allowed to leave his barracks.  He also 
reported that he subsequently experienced nightmares, 
flashbacks, and avoided any conflict for fear of losing his 
temper.  The veteran indicated that during service he began 
using heroin, which helped eliminate his symptoms.  Following 
a mental status examination, the veteran was diagnosed with 
PTSD, and major depressive episode.  

Received in October 2003 were records from the files of the 
United States Army Criminal Investigation Command (USACIDC), 
which contains the result of a criminal investigation, 
conducted in June 1975.  These records indicate that the 
veteran reported a stabbing had occurred on October 5, 1974; 
one soldier reportedly died as a result of stab wounds 
received during the incident.  Another solider received 
superficial laceration.  At that time, the veteran reported 
that he was walking in front of two black soldiers when he 
heard a commotion; he turned around and observed one of the 
black soldiers on the ground, a man standing over him with a 
knife.  At that point, the veteran ran up to the man and 
struck him over the head with a stick.  The report indicates 
that no action was taken against the veteran as a result of 
the investigation; rather his undesirable discharge for the 
good of the service was for charges other than those included 
in the investigation.  

At his personal hearing in May 2004, the veteran's 
representative argued that the record contains credible 
evidence that confirms an inservice stressor.  The veteran 
indicated that he was stationed in Germany, and he and some 
friends were coming from downtown going to Fleigerhorse 
Caserne, when an altercation occurred.  The veteran stated 
that one of his friends stopped to urinate, at which point he 
was accosted by two other soldiers from their unit.  The 
veteran indicated that when he went back to the spot where 
his friend was, they realized that he had been stabbed; he 
picked up a stick and started beating one of the assailants 
about the head.  The veteran noted that the assailant 
eventually dropped the knife, held his head, and ran off.  
The veteran indicated that they ran to get help; however, by 
the time they had returned, their friend was dead.  The 
veteran testified that he thought he might have killed the 
assailant because of the amount of time he struck him with 
the stick; and, he never heard about that particular 
individual's condition after the incident.  The veteran 
stated that he felt like his life was in danger during that 
entire incident.  After the incident, he started using drugs.  
The veteran stated that he was subsequently placed under 
guard, and he eventually received an undesirable discharge.  
The service representative argued that the significant 
element is not whether the veteran personally killed the 
other soldier, but the fact that he witnessed the incident 
and was part of it; he maintained that the incident itself 
was stressful, and caused the veteran to develop his current 
problems.  


III.  Legal analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

There is no evidence that definitively establishes that the 
veteran himself killed another soldier.  However, the Board 
notes that the veteran is entitled to the benefit-of-the-
doubt on the issue of stressor corroboration.  At minimum, 
the evidence discussed above indicates that he was involved 
in the incident that led to the death of another soldier, and 
he struck another soldier in fear of his own life.  The Board 
emphasizes, however, that the Court has held that 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  While the U.S. Army criminal 
investigation does not reflect that the veteran actually 
killed another soldier, or was charged with any offense as a 
result of that incident, these records contain no 
contradictory information, and hence, indicate the 
plausibility of the veteran's assertions.  See Pentecost, 16 
Vet. App. at 128.  

In this case, the veteran has received numerous diagnoses of 
PTSD.  These diagnoses have been based on an incident that 
occurred while the veteran was stationed in Germany.  Service 
department records confirm that the veteran was involved in 
an altercation, during which one soldier died and another 
received lacerations.  Since the veteran was actually 
involved in the incident, which resulted in the death of 
another soldier, and required criminal investigation, the 
Board must presume that he was exposed to a stressful 
incident.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  These records are consistent with the stressor 
reported by the veteran.  These stressors also served as the 
basis for the current diagnoses of PTSD.  The veteran has a 
current diagnosis of PTSD, as reflected in the August 2000 VA 
treatment report as well as a private psychiatric evaluation 
conducted in August 2003, and these diagnoses were based on 
the reported incident in Germany.  The veteran has been given 
the diagnosis of PTSD on more than one occasion.  Clearly, 
the evidence of record is at least in relative equipoise.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that the veteran has PTSD as a 
result of his military service.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



